Title: To George Washington from Edward Hand, 25 April 1783
From: Hand, Edward
To: Washington, George


                        
                            Sir
                            New Windsor Cantonment 25th April 1783
                        
                        In compliance with the Genl Orders of the 16th Instant I beg leave to signify my own and Assistants (Captains
                            John Carlile and Simeon Lord) acceptance of five years full pay in lieu of half pay for life, as offer’d by Congress in
                            their resolve of the Twenty second of March last
                        
                            Edwd Hand
                            Adjutt Genl
                        
                    